UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ODESSA JOLLY,
Plaintiff-Appellant,

v.
                                                                      No. 96-1972
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CA-95-794)

Submitted: December 31, 1996

Decided: February 11, 1997

Before NIEMEYER and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Charles D. Bennett, Jr., Roanoke, Virginia, for Appellant. James A.
Winn, Acting Chief Counsel, Region III, Anne von Scheven, Assis-
tant Regional Counsel, Office of General Counsel, SOCIAL SECUR-
ITY ADMINISTRATION, Philadelphia, Pennsylvania; Helen F.
Fahey, United States Attorney, Debra J. Prillman, Assistant United
States Attorney, Richmond, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Odessa Jolly filed this action seeking judicial review of the Social
Security Commissioner's final decision denying her claim for disabil-
ity insurance ("DIB") and social security supplemental income
("SSI") benefits from 1989 to 1994. Jolly claimed that back pain ren-
dered her disabled during that time. An administrative law judge
denied relief, as did the Appeals Council and the district court.

Jolly worked as a custodian until May 1989, when she injured her
back at work while lifting a bag of garbage. Jolly worked intermit-
tently until January 1990, when she ceased working entirely. Jolly
was treated by several doctors, who all diagnosed her with having a
sprained back, generally caused by poor body mechanics. Neurologi-
cal tests, X-rays, an MRI, and an EMG were all within normal limits;
as were Jolly's gait, reflexes, sensation, and muscle tone. There was
no evidence of radiculopathy or nerve root compression, and all of the
doctors rejected the need for surgical intervention. One of the doctors,
Dr. Watkins, recommended that Jolly be restricted to more sedentary
type work.

Jolly filed for the first time in the district court a motion to remand
based upon allegedly new and material evidence. This evidence con-
sisted of a psychological evaluation and a report from the examiner
stating that Jolly had a verbal IQ score of seventy-four, a performance
IQ score of eighty, and a full scale IQ score of seventy-six. Jolly
argued that her low IQ scores, coupled with her back pain, rendered
her disabled. The district court denied the motion to remand, granted
the Commissioner's motion for summary judgment, and affirmed the
denial of DIB and SSI benefits.

To support a remand to consider newly submitted medical evi-
dence, the evidence must be new, material, and relate to the period

                    2
prior to the ALJ's decision, and there must be good cause for failing
to present the evidence earlier. 42 U.S.C. § 405(g) (1994); Wilkins v.
Secretary, Dep't of Health & Human Servs., 953 F.2d 93, 95-96 (4th
Cir. 1991). We need not address Jolly's claims that the evidence was
relevant and that she had good cause for failing to present the evi-
dence before the ALJ, because we find that the evidence was not
material.

"Evidence is material if there is a reasonable possibility that the
new evidence would have changed the outcome." Id. at 96. Jolly's IQ
scores, coupled with her physical impairment, would only be consid-
ered disabling if her IQ scores were seventy or less. 20 C.F.R. pt. 404,
subpt. P, app. 1, § 112.05(C) (1994). Since Jolly's IQ scores were all
above seventy, there would be no basis for a finding of disability by
the Commissioner.

So long as the correct law was applied and substantial evidence
supported the Commissioner's decision, we must affirm. 42 U.S.C.
§ 405(g) (1994); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.
1990). We find that the ALJ made a thorough evaluation of the evi-
dence before him, in compliance with regulatory standards and the
applicable law. The ALJ set forth in detail his reasons for giving less
weight to Dr. Watkins's recommendation, specifically finding that
this recommendation was contradicted by the objective medical evi-
dence, including Dr. Watkins's own objective medical findings. The
ALJ was in the best position to assess whether or not the gravamen
of the evidence supported Jolly's account of her disabilities, and sub-
stantial evidence supported his finding that it did not.

Accordingly, we affirm the district court's judgment. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3